Citation Nr: 1044950	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a mental disorder, to 
include depression.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2003 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board confirmed the RO's denial of the PTSD claim in a 
January 2007 decision.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and a Joint Motion for Remand (JMR) was approved 
in August 2008, vacating the Board's January 2007 decision and 
remanding it to the Board.  Subsequently, the Board remanded the 
claim for further development in February 2009.  The development 
requested has been completed, as discussed below, and the PTSD 
claim is now appropriate for appellate review.

The issue of entitlement to service connection for a mental 
disorder, to include depression, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The greater weight of the competent and probative evidence is 
against a finding that the Veteran has a current diagnosis of 
PTSD.

2.  There is no documented evidence that the Veteran was involved 
in combat, nor is there independent evidence corroborating the 
occurrence of any specific in-service stressor which could serve 
as the basis for a diagnosis of PTSD.



CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1137, 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
attorney of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In May 2003, VA sent the Veteran a letter informing her of the 
types of evidence needed to substantiate her claim and its duty 
to assist her in substantiating her claim under the VCAA.  The 
letter informed the Veteran that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical records, 
employment records, or records from other Federal agencies.  The 
letter included a questionnaire regarding her claimed PTSD 
stressors, and informed her of types of evidence specific to PTSD 
claims based on personal assault.  The Veteran was advised that 
it is her responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in her possession to 
the RO.  An April 2006 letter describes how VA determines 
disability ratings and effective dates.

The Board acknowledges that the content of the May 2003 letter 
did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Dingess notice until after initial adjudication of 
the claim (because the initial rating decision occurred prior to 
the Court's ruling in Dingess), it is clear that she was provided 
with the opportunity to participate in the processing of her 
claim so as to render any defect in notice non-prejudicial.  For 
example, the June 2003 rating decision, September 2004 SOC, and 
January 2006 and August 2010 SSOCs explained the basis for the 
RO's action, and the SOC and SSOCs provided her with additional 
60-day periods to submit more evidence.  In addition, the Veteran 
has demonstrated through submission of statements and additional 
evidence that she was aware of the type of evidence required to 
substantiate her claim.  Moreover, the claim was readjudicated in 
the August 2010 SSOC after proper notice was sent.  Finally, the 
benefit being sought is not being granted in this case, so the 
Board will not reach the issue of disability rating or effective 
date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran 
relative to her claim has been obtained and associated with the 
claims file, and that neither she nor her attorney has identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Additionally, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has not 
identified any evidence which she would have submitted if Dingess 
notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and private treatment records.  
Additionally, the Veteran was afforded VA examinations in July 
2004 and February 2010.  

Because the Veteran has contended that she experienced a sexual 
assault stressor during service, the Board has considered the 
decision in Patton v. West, 12 Vet. App. 272 (1999).  There, the 
Court held that special consideration must be given to claims for 
PTSD based on sexual assault.  In particular, the Court held that 
the provisions in the VA Adjudication Manual, M21-1MR, Part III, 
5.14(c) (rescinded and replaced, in relevant part, by M21-1MR, 
Part III, Subpart iv, Chapter 4, Section H30), which address PTSD 
claims based on personal assault, are substantive rules which are 
the equivalent of VA regulations and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Section H30, Paragraph (b) (cited above), states that, in cases 
of sexual assault, development of alternative sources for 
information is critical.  There is provided an extensive list of 
such sources competent to provide credible evidence which may 
support the conclusion that the event occurred, to include 
medical records, military or civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See M21-
1MR, Part III, Subpart iv, Chapter 4, Section H30, Paragraph (b).  
Also of particular pertinence is the provision of Paragraph (c) 
of Section H30, which states that behavioral changes which 
occurred around the time of the incident may indicate the 
occurrence of an in-service stressor.  

In this case, the Veteran stated in her June 2003 stressor 
statement that she reported the alleged in-service assault to a 
member of the U.S. Army Criminal Investigation Command (USACIDC), 
and that the perpetrator was arrested.  Consequently, the RO 
requested any and all records relating to investigation of the 
Veteran's case, but received a response from the U.S. Army Crime 
Records Center in March 2004 stating that no records relating to 
the Veteran were found.  The RO followed up with the USACIDC by 
telephone, and the USACIDC confirmed that all records had been 
searched for the time frame given using the Veteran's name and 
social security number.  Even without the name of the 
perpetrator, the USACIDC representative stated that their system 
would have located the investigation report because the Veteran 
was the victim.  Additionally, the RO requested and obtained the 
Veteran's service personnel records.

As mentioned above, the Court approved a JMR in August 2008 that 
vacated the Board's January 2007 decision.  The JMR directed 
that, upon remand, VA should attempt to obtain the clinical 
records of Dr. R.L.J., who rendered a diagnosis of PTSD.  The 
Board subsequently remanded the claim to obtain those records, as 
well as those of Dr. G.L.W., another private physician.  Dr. 
G.L.W. noted in his 2009 opinion that he had reviewed VA records, 
and, in a handwritten note, indicated he had returned all VA 
records to the Veteran's lawyer.  Additionally, the Board 
directed that the Veteran be afforded a new VA examination to 
address whether the Veteran met the criteria for a diagnosis of 
PTSD, and if so, whether it was related to the claimed stressor.  
The RO requested and received the records of Dr. R.L.J.  The RO 
also sent two requests for the records of Dr. G.L.W., but no 
response was received.  The Board finds that further efforts to 
obtain Dr. G.L.W.'s records would be futile.  Additionally, 
attempts to obtain the VA records upon which Dr. G.L.W. relied 
would be futile, as he indicated that he had returned them to the 
Veteran's lawyer.  Finally, a VA examination was conducted in 
February 2010, along with an addendum in July 2010, that included 
a discussion of whether the Veteran met the clinical criteria for 
a diagnosis of PTSD, as well as an opinion as to whether it was 
related to her claimed stressor.  Thus, the development requested 
by the Board in its February 2009 remand, as well as that 
directed by the August 2008 JMR, has been completed to the extent 
possible, and the claim is appropriate for appellate review.   

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as psychoses (defined in 38 C.F.R. § 3.384), 
become manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during that 
time.  Id.  PTSD is not listed as a psychotic disorder.

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association 
Diagnostic and Statistical Manual for Mental Disorders (4th ed. 
1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element in 
supporting a claim for service connection for PTSD.  In Zarycki, 
it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) 
and (f), and various VA manual provisions, the evidence necessary 
to establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD will 
vary depending on whether the veteran "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 
283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Further, an opinion by a mental health professional based upon a 
post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 
C.F.R. 3.304(f) has recently been amended by the Secretary of 
Veterans Affairs, by the addition of a new paragraph which 
liberalizes, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 38 C.F.R. 
§ 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 
2010). 

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran in this case contends she has a current diagnosis of 
PTSD that is related to an assault that occurred during active 
service.  Specifically, in her June 2003 stressor statement and 
at the July 2004 VA examination, she said that between October 
1969 and December 1971, while stationed at Fort Belvoir, 
Virginia, she met a man who claimed to work for the FBI.  They 
began to see each other socially, and after taking her out 
several times, he asked her to conduct surveillance for him, and 
stated that he had implanted a surveillance device into her 
vagina.  She told the VA examiner that she did not have 
intercourse with the man and was not raped; rather, the assault 
occurred when he put his finger in her vagina, supposedly to 
insert the device.  Shortly afterward, she met a man who worked 
for the USACIDC named "[redacted]".  She told [redacted] about the 
incident with the man who claimed to work for the FBI, and [redacted] 
arranged to have the man arrested.  At her next meeting with the 
first man, the man told the Veteran that it was necessary to have 
intercourse with her.  [redacted] immediately arrested him, and the 
intercourse did not occur.  On the day after the arrest, she went 
with [redacted] and her first sergeant and made a statement regarding 
the incident at the office of the USACIDC.  

The Board will first consider whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran's STRs do not show any symptoms or diagnosis of PTSD 
or any other mental disorder.  A June 1969 enlistment examination 
report is negative for any manifestation or history of mental 
disorders, as is a December 1971 separation examination report.  
In November 1971, the Veteran underwent a mental health 
evaluation prior to undergoing a therapeutic abortion.  The 
doctor noted that the Veteran was mature and realized that she 
was not ready for marriage and could not take care of a child on 
her own in light of her financial resources.  Further, the doctor 
stated that, unless the Veteran was able to have a therapeutic 
abortion, she would be subjected to severe anxiety.  The doctor 
assessed anxiety and recommended approval of the abortion, which 
was conducted at Dewitt Army Hospital.  

Following the Veteran's separation from active service, the first 
diagnosis of PTSD was noted in 2003.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint or treatment, and the amount of time which has elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
The Veteran underwent a psychiatric diagnostic interview 
examination with D.D.J., a licensed professional counselor (at 
the same office as Dr. R.L.J.), in November 2003.  The Veteran 
complained of symptoms of depression that began in December 2002.  
She related the incident of sexual assault that occurred during 
her military service.  She also reported two bad marriages, as 
well as physical abuse by her second husband.  The counselor 
noted that the Veteran's mood was anxious with panic, that her 
stream of mental activity was coherent, that she was oriented to 
person, place, and time, was not suicidal or homicidal, and did 
not have any thought disorders.  The counselor assessed PTSD as 
well as major depressive disorder on Axis I of the DSM-IV 
diagnosis chart.  The Veteran continued to see D.D.J. for regular 
psychotherapy sessions through at least June 2009.  She also saw 
Dr. R.L.J., a psychiatrist, for medication management during this 
time.  

In June 2004, Dr. R.L.J. completed a Professional Care Statement 
in which he listed the Veteran's diagnoses as major depressive 
disorder, generalized anxiety disorder with panic episodes, and 
chronic PTSD.  He noted that the prescribed treatment plan was 
psychotherapy with D.D.J. once per month, and that the Veteran 
was currently prescribed Paxil.  

In April 2005, Dr. R.L.J. conducted a psychiatric evaluation.  
The Veteran reported feeling very depressed and anxious.  The 
doctor noted a multitude of stressors recently, including her 
middle son leaving home at the age of 17, another son struggling 
with depression, and her youngest son being diagnosed with 
several severe medical conditions.  She reported 2 failed 
marriages, and stated that she had sunk into depression after 
each of her husbands abandoned her.  The Veteran also reported 
nightmares about the sexual assault that occurred in service, 
accompanied by upper extremity tremors, agitation, and fear.  The 
Veteran reported difficulty at work due to interpersonal 
relationship problems, poor concentration, and being suspicious 
and guarded.  The doctor noted that she was on the verge of 
emotional collapse, with difficulty falling asleep and staying 
asleep, crying spells, negative views of herself, negative 
expectations about the future, guilt, and shame.  She had 
avoidance behaviors and was socially isolated.  On mental status 
examination, she did not have any memory deficits, she was 
oriented in all spheres, there were no hallucinations or 
delusions, and she had reasonably good insight.  The doctor 
assessed major depressive disorder, PTSD, and chronic pain 
disorder on Axis I of the DSM-IV diagnosis chart.  

Additionally, Dr. G.L.W., a Board-certified family practitioner, 
conducted an Independent Medical Evaluation (presumably requested 
by the Veteran) in January 2009.  He wrote a 1 page report 
stating that he conducted a clinical interview and reviewed the 
Veteran's "relevant" VA records.  The doctor stated that he 
found the Veteran's account of her in-service sexual assault to 
be credible.  Additionally, the doctor concurred with Dr. 
R.L.J.'s June 2004 diagnosis of PTSD.  Further, Dr. G.L.W. opined 
that the Veteran's PTSD met the criteria for PTSD found in the 
DSM-IV, and that it was at least as likely as not that the 
Veteran's PTSD was related to her in-service sexual assault.  

Although two physicians, as outlined above, assessed PTSD that 
met the criteria of the DSM-IV, 2 VA examiners have opined that 
the Veteran does not meet the criteria for a diagnosis of PTSD.  
First, the Veteran was afforded a VA examination with a 
psychiatrist in July 2004.  The examiner reviewed the Veteran's 
claims file.  The Veteran described the in-service sexual 
assault.  She reported a good relationship with her oldest child 
and a fair relationship with the others.  Her recreational and 
leisure pursuits were limited by lack of time.  She had been 
employed at Laughlin Air Force Base since 1986.  The Veteran's 
affect exhibited a mildly decreased range and intensity, and her 
mood was mildly depressed.  There was no impairment of thought 
processes or communication, no delusions or hallucinations, no 
suicidal or homicidal ideations, activities of daily living were 
unimpaired, the Veteran was oriented to person, place, and time, 
recent and remote memory were average for age, there was no 
obsessive or ritualistic behavior, and speech was normal.  She 
had a history of panic attacks, but they appeared to be in 
remission with the use of Paxil.  Her depressed mood and anxiety 
were significantly improved with Paxil as well.  There was no 
impaired impulse control.  Her sleep difficulty was improved with 
medication.  The examiner stated that the Veteran had a mood 
disorder, but that it was unclear whether it reached proportions 
of a major depressive disorder.  At the present time, it appeared 
to be depression, not otherwise specified (NOS).  The Veteran 
also had anxiety symptoms as part of her depression.  The 
examiner concluded that the Veteran's claimed stressor of sexual 
assault met criterion A of the DSM-IV criteria for a PTSD 
diagnosis.  The Veteran identified her symptoms as being 
attributable to stress exposure.  She did think about the sexual 
assault from time to time, and had fearfulness of certain 
situations which she attributed to the assault, and she also had 
intrusive memories of the assault. 

Next, the examiner found that the Veteran met criterion B, noting 
that she had some intrusive memories, but no nightmares.  
However, the examiner concluded that she did not meet criterion 
C, opining that her avoidance symptoms were related to her 
depression.  Further, she did not meet criterion D, as her 
problems with sleep and irritability were related to depression 
and not to her PTSD.  Finally, the examiner stated that criteria 
E (duration of criteria B through D for more than one month) and 
F (clinically significant stress or impairment in social, 
occupational, or other important areas of functioning) were not 
satisfied.  The examiner stated that the symptoms from the sexual 
assault were primarily those of some embarrassment and decreased 
self-esteem.  Thus, a diagnosis of PTSD from this event was not 
present.  The examiner ultimately assessed major depressive 
disorder in partial remission and anxiety disorder NOS, also in 
partial remission, on Axis I of the DSM-IV diagnosis chart.  The 
examiner further noted that he had examined the Veteran's service 
records for evidence of markers of assault and noted that no 
evidence for markers was found, although there was notation in 
the record of a therapeutic abortion.  However, the Veteran told 
the examiner that the abortion was due to a voluntary 
relationship with another service member and was not in any way 
related to the sexual assault (which had not involved sexual 
penetration).  In sum, the examiner found that PTSD as judged by 
DSM-IV criteria was not present.  Further, the Veteran's major 
depression and anxiety disorder were deemed more likely due to 
situational life stressors including separation from her most 
recent spouse, as well as the previous abandonment by the father 
of her children.  

The Veteran was afforded a second VA examination in February 
2010.  The examiner, a psychologist, reviewed the Veteran's 
claims file and medical records.  The Veteran stated that she was 
hypervigilant, always afraid, and had low self-esteem.  She had 
nightmares 2 or 3 times per night, every night, that someone was 
trying to kill her.  She said she was never able to make romantic 
relationships last.  Further, she believed that the in-service 
assault was the reason she had never advanced beyond a certain 
point in her career.  Her relationship with her children was 
getting better, and she currently spent the most time with her 
sister and her oldest son.  In her free time, the Veteran said 
she liked to watch television, do arts and crafts, knit, and go 
out to eat with her friends.  Her speech was unremarkable, affect 
was normal, and mood was depressed.  She was oriented to person, 
place, and time.  Her thought processes and content were 
unremarkable.  Her judgment and insight were intact.  She did not 
have any sleep impairment, inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, or suicidal or 
homicidal thoughts. 

The examiner noted that the Veteran was very passive in her 
approach to answering questions and gave vague answers, and the 
examiner had to prompt her several times to get more specific 
answers.  In describing the sexual assault to the examiner, the 
Veteran related a feeling of intense fear, but no feelings of 
helplessness or horror.  She also felt "bad" and "dirty."  The 
examiner noted there were no symptoms of persistent re-
experiencing the assault (criterion B).  Additionally, the 
disturbance did not cause clinically significant distress or 
impairment in social, occupational, or other important areas of 
functioning (criterion F).  The examiner administered the 
Minnesota Multiphasic Personality Inventory (MMPI-2) test to 
assess PTSD symptoms severity.  However, given the fact that 3 
out of 3 validity indicators were suggestive of exaggeration, the 
Veteran's profile could not be readily interpreted.  The examiner 
assessed recurrent major depressive disorder on Axis I of the 
DSM-IV diagnosis chart, noting that the Veteran's symptoms were 
best accounted for by this diagnosis, as the 2004 VA examiner had 
opined.  Further, the assault that the Veteran described was 
deemed unlikely to contribute significant to her current 
symptomatology, which was more likely due to current and more 
recent stressors.  The Veteran continued to work and have a few 
meaningful relationships, including improving relationships with 
her children.  the examiner further opined that her PTSD was less 
likely as not caused by or a result of the in-service sexual 
assault, because the events described by the Veteran were not 
likely to have independently caused the long-standing mental 
disorder she indicated.  Objective measures of psychological 
symptoms were indicative of exaggeration of symptoms, thereby 
making it more difficult to reliably interpret her report.  

In an addendum report written in July 2010, the examiner 
specifically noted that she reviewed the records of Drs. R.L.J. 
and G.L.W.  The Veteran also stated that although she had been 
seeing Dr. R.L.J.'s wife, D.D.J., for psychotherapy since 2003, 
she had recently stopped therapy due to financial reasons.  The 
examiner stated that he did not see any markers  in the Veteran's 
service treatment records to indicate the assault happened, 
noting that the abortion was not related to the assault.  
Moreover, the Veteran's early separation from the Army had no 
relation to the assault, as she was voluntarily discharged due to 
the Army not needing her position any longer.  The Veteran did 
not seek out any psychiatric help until 2003, although the 
alleged event took place in 1970.  Although the Veteran has 
contended that all of her psychiatric symptoms stem from the 
military sexual assault in 1970, the examiner did not find much 
proof in that statement.  She has had symptoms of anxiety and 
mistrust/paranoia and depression along with poor relations with 
men, but this could be due to many other factors such as current 
social stressors.  In the examiner's opinion, the Veteran did not 
meet the criteria for PTSD as her private doctors stated.  
Moreover, her current diagnosis of major depression was not 
related to active service or the alleged sexual assault.  

Having reviewed the entire record, the Board finds that the 
weight of the competent evidence is against a finding that the 
Veteran has a diagnosis of PTSD in compliance with 38 C.F.R. 
§ 4.125(a). 

The Board has first ruled out presumptive service connection, as 
there is no evidence of any psychosis, as defined in 38 C.F.R. 
§ 3.384, either in service or within one year after separation 
from service. 

Next, the competent medical evidence weighs against a finding 
that the Veteran has a diagnosis of PTSD.  In finding that there 
is no PTSD diagnosis, the Board recognizes that there are 
conflicting competent opinions regarding whether the Veteran's 
symptoms satisfy the DSM-IV criteria for a diagnosis of PTSD.  
However, the Board finds the opinions of the 2004 and 2010 VA 
examiners to be more probative than the opinions of Drs. R. L. J. 
and G. L. W.  

In cases such as this, where there are conflicting statements or 
opinions from medical professionals, it is within the Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. 
Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that 
the physician reaches. . . .  As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province 
of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, 
the Board does not err by favoring one competent medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Greater weight may be placed on one examiner's opinion over 
another depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the 
thoroughness and detail of a medical opinion are among the 
factors for assessing the probative value of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, Dr. G.L.W. provides no basis, not even a list of 
symptoms, to support his opinion that the Veteran has a diagnosis 
of PTSD that satisfies the DSM-IV criteria.  The Board 
acknowledges Dr. G.L.W.'s statement that, as a family 
practitioner, he deals with the diagnosis and treatment of mental 
disorders.  However, he is not a psychologist or psychiatrist who 
specializes in the field of mental disorders.  Further, while Dr. 
G.L.W. stated he had reviewed the Veteran's VA records, he did 
not describe any specific records to which he had access.  
Moreover, while Dr. R.L.J. provides a summary of the Veteran's 
symptoms, he also does not provide rationale for his diagnosis of 
PTSD on Axis I of the DSM-IV diagnosis chart, nor does he attempt 
to differentiate between the Veteran's depressive and PTSD 
symptoms.  

By contrast, the 2004 and 2010 VA examiners, a psychiatrist and 
psychologist, respectively, provided thorough explanations for 
their opinions that the Veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD.  Indeed, the 2004 examiner listed each 
criterion and provided an explanation as to why the Veteran did 
or did not meet it.  In addition, both VA examiners had access to 
the Veteran's entire claims file, and the 2010 VA examiner was 
able to review Dr. R.L.J.'s and Dr. G.L.W.'s records.  

For these reasons, the Board has placed greater weight on the 
opinions of the VA examiners than on those of the Veteran's 
private physicians.  Thus, the weight of the competent evidence 
is against a finding that the Veteran has a current PTSD 
diagnosis.  As a result, the claim must fail.  Indeed, in the 
absence of proof of a present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
Board recognizes the Court has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most recent 
diagnosis may be negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, where the overall record fails to support a 
diagnosis of the claimed disability, that holding is 
inapplicable.  

In addition to the competent medical evidence regarding the 
existence of a diagnosis, the Board has considered the Veteran's 
statements regarding her symptoms, and finds that neither the 
medical evidence nor her statements establish continuity.  The 
Board acknowledges that the Veteran is competent to give evidence 
about what she experienced; for example, she is competent to 
discuss her nightmares, depression, and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, although the Veteran's nightmares, anxiety, 
and other symptoms are found to be capable of lay observation, 
the diagnosis of PTSD is not within the province of a layperson, 
and thus her statements to the effect that she has a diagnosis of 
PTSD do not constitute competent evidence.  In addition, her STRs 
show no evidence of symptoms of PTSD or any other mental 
disorders during her active military service.  Following service, 
there was no documentation of complaints or treatment for PTSD 
until 2003, over 30 years after separation from active service.  
While she is clearly sincere in her beliefs, in light of these 
factors, the Veteran's current statements to the effect that she 
has experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, the 
absence of documented complaints or treatment for more than 30 
years following her military discharge is more probative than her 
current recollection as to symptoms experienced in the distant 
past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, no 
formal diagnosis of PTSD has been made.  Therefore, continuity of 
PTSD has not here been established, either through the competent 
medical evidence or through the Veteran's statements.

In addition to the foregoing, even if a PTSD diagnosis were 
established by the evidence, the Board finds that there is a lack 
of credible supporting evidence that one or more claimed in-
service stressors occurred to support a PTSD diagnosis.  

Here, the Veteran contends that she has PTSD due to the sexual 
assault described above.  There is no contention that she was 
engaged in combat, nor do her service records suggest that she 
was engaged in combat.  As a result, her statements as to any in-
service stressor(s) cannot be accepted without further 
corroboration through independent evidence.  Doran, supra.  As 
previously mentioned, the RO attempted to verify the Veteran's 
stressor by requesting records from the USACIDC.  However, in 
March 2004, a representative of that organization stated that a 
search of all records using the Veteran's name and social 
security number had been negative.  Moreover, the representative 
stated that if an investigation were conducted, even if the 
perpetrator's name was unknown, the record could be located using 
the Veteran's information, since she was the victim.  Thus, the 
Veteran's claimed stressor has not been corroborated by 
independent evidence.  

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for PTSD, the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 53 (1990).


ORDER

Service connection for posttraumatic stress disorder is denied.

REMAND

The Veteran's medical records are replete with diagnoses of 
depression.  In a precedent decision, Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims 
held that the scope of a service connection claim for a mental 
disability is not restricted to the specific diagnosis alleged by 
the claimant, but includes any mental disability which may 
reasonably be encompassed by the claimant's description of the 
claim, the reported symptoms, and other information of record.  
Here, the Veteran has been diagnosed with depression by multiple 
physicians, which has not been included in the RO's adjudications 
of the claim. 

Thus, to assure the Veteran full due process, and because there 
are indications of a psychiatric diagnosis other than PTSD in the 
file, the Board concludes that this matter must be remanded for 
consideration of this claim pursuant to the Clemons precedent.  
We defer to the RO as to whether, on remand, a medical 
examination is required in order to reconcile the various 
diagnoses of record or obtain a nexus opinion.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  Adjudicate the Veteran's claim as to a 
mental disorder, to include depression, in 
light of the holding in Clemons v. Shinseki, 
supra.  If any benefit sought is not granted, 
furnish the Veteran and her representative 
with a Statement of the Case and afford a 
reasonable opportunity to respond.

2.  If, and only if, the Veteran files a 
substantive appeal as to that issue, return 
the case to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


